Citation Nr: 1230521	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  06-19 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, diagnosed as degenerative disc disease and arthritis, status post-spinal fusion.  

2.  Entitlement to service connection for a cervical spine disorder, diagnosed as spondylosis and cervical myelopathy, status-post cervical decompression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

This matter is on appeal from a December 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran testified before the undersigned Veterans Law Judge in July 2008.  A transcript of the hearing is of record.

This case was remanded by the Board in September 2008 and October 2010 for further development and is now ready for disposition.


FINDINGS OF FACT

1.  A chronic lumbar spine disorder was not shown in service, degenerative joint disease of the lumbosacral spine was not diagnosed within the first year of service discharge, and the competent and credible evidence fails to establish that the Veteran's current lumbar spine disability is related to service or any service-related disability.

2.  A chronic cervical spine disorder was not shown in service, degenerative joint disease of the cervical spine was not diagnosed within the first year of service discharge, and the competent and credible evidence fails to establish that the Veteran's current cervical spine disability is related to service or any service-related disability.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder, diagnosed as degenerative disc disease and arthritis, status post-spinal fusion, was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  A cervical spine disorder, diagnosed as spondylosis and cervical myelopathy, status-post cervical decompression, was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2003 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Dingess notice was not provided prior to the initial unfavorable decision on the claim by the RO. However, such notice errors may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In this case, after the Dingess notice letter was sent to the Veteran in March 2006, the claims were readjudicated, and a statement of the case (SOC) was issued in April 2006.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records, as well as the records he submitted with a claim for benefits to the Social Security Administration (SSA).  Further, the Veteran submitted his own private treatment records.  Although he has stated that he received treatment from a private facility shortly after he left active duty, he has acknowledged that those records had not been retained and were likely destroyed.  There is no reason to make any further attempts to acquire these records. 

Next, a specific VA medical examinations and opinions pertinent to the issues on appeal were obtained in August 2004, May 2010, November 2010, as well as November and December 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, even though the examiners were unable to provide the requested opinions without resorting to speculation, the examiners have adequately explained why such opinions could not be provided, and the Board finds that there is no additional development that may be undertaken to assist the examiners in this regard.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Next, a discussion of the Veteran's July 2008 hearing is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to service connection for cervical and lumbar spine disorders was identified as issues at the hearing.  In addition to the information elicited from the Veteran concerning the onset and nature of his spine disorders, it was explained in that hearing what additional evidence may further support his claim.  In particular, he was specifically asked about the treatment he received from a private facility from 1971 to 1976, but he acknowledged that these records no longer exist.  

Finally, it is noted that this appeal was remanded by the Board in September 2008 and again in October 2010 for further development.  In the September 2008 remand, the RO was instructed attempt to acquire the Veteran's private treatment records from August 1971 to January 1990 as well as his personnel records and any records he submitted to the SSA.  The RO was also instructed to provide Veteran with a VA examination in order to determine the nature and etiology of his lumbar and cervical spine disorders.  In the October 2010 remand, the RO was instructed to obtain clarification of the opinion provided by the VA examiner who examined the Veteran in May 2010.  

The Board is satisfied there was substantial compliance with the September 2008 Remand. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the RO sent a letter to the Veteran in December 2008, asking him to identify the private facilities where he has received treatment since 1971.  He responded in June 2009, that he already tried to obtain these records, but was told they were no longer retained.  The procedural evidence indicates that his personnel records were also unavailable.  Nevertheless, the Board is satisfied that a diligent effort was made in an attempt to acquire these records.  The RO was, however, able to acquire the Veteran's SSA records. Additionally, the Veteran was afforded a new VA examination in May 2010 that the Board finds adequate for adjudication purposes. 

With regard to the October 2010 remand, the Veteran's representative has argued in a July 2012 appellate brief that there was not compliance with this Remand, and that a remand is in order.  The Board disagrees.  Namely, in arguing that the RO was instructed to perform "specific actions and provide definitive opinions," the representative implies that there must be strict compliance with the Board's remands.  This is incorrect, as it has been well established that only substantial compliance is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment, 13 Vet. App. at 146-47.

The basis of the October 2010 Remand was to obtain clarification of the May 2010 VA examiner's opinion.  In response to this remand, this VA examiner further explained her inability to provide an opinion.  It is evident to the Board that no further development would be helpful.   Such meets the directives of the Board's remand and, as noted, addresses the Board's earlier concerns as per Jones.  There was substantial compliance with its October 2010 remand even before the RO obtained another examination and opinion in December 2011 by a separate examiner.  Thus, not only was there substantial compliance with the October 2010 remand, but RO provided more information than was even necessary.  There is no Stegall violation regarding either Remand in this case.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Also, service connection will be presumed for certain chronic diseases, including degenerative arthritis, if manifest to a compensable degree within one year after discharge from service. See 38 C.F.R. §§ 3.307, 3.309 (2011).

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Veteran served in the Navy from August 1967 to August 1971.  He is claiming entitlement to service connection for disorders to the cervical and lumbar spine, which he asserts are due to a motor vehicle accident that occurred while on active duty.  He stated at his hearing before the Board in July 2008, that he was placed in a full body cast after the accident, and was experiencing pain in his back at that time.  He also stated that he received treatment at a private hospital from 1971 to 1976, but was unable to acquire the records of such treatment.  He has complained of continuous pain since that time, and has undergone a number of surgical procedures in order to repair his injuries.  

The service treatment records reflect that the Veteran was treated in June 1971 with symptoms such as edema in the left leg and complained of pain and swelling in the left lower extremity.  Swelling was also observed in the knee and his ankle was tender to palpation.  While there is no indication that these symptoms were related to a motor vehicle accident, the Veteran's account of the incident was corroborated by a social worker, who confirmed in July 2008 that the Veteran was involved in an automobile accident in approximately March 1971.  Thus, the Board can reasonably conclude that the motor vehicle accident did indeed occur, and will presume that his June 1971 treatment was related to this incident.  

However, none of the treatment in 1971 indicated any complaints related to either his lumbar or cervical spine at that time.  In fact, the only time where back symptomatology was mentioned at all was at a July 1970 physical examination conducted after returning from a period of desertion.  There, the Veteran complained of non-specific back pain, but no actual back or spine disorder was noted upon examination.  He never complained of these symptoms again.  Notably, his separation physical examination in August 1971 did not indicate any complaints of, treatment for or disorders related to a lumbar or cervical spine disorder.  Therefore, beyond the one complaint of back pain in July 1970, which was not clinically observed and the acceptance that he was in a motor vehicle accident in service, no chronic lumbar or cervical spine disorder was noted in service.  

The post-service treatment records also fails to document symptomatology related to the lumbar or cervical spine for many years after service discharge.  The first instance in the record where the Veteran was seen for any spine related symptoms was not until May 1986, where he presented with complaints of non-specific back pain, as well as some tenderness upon examination.  In January 1987, he was again seen for low back pain that radiated down the leg, resulting in a diagnosis of a low back strain with a "radicular component."  This evaluation noted a history of back problems, and also noted that the Veteran had been previously involved in a motor vehicle accident, although it is unclear whether this refers to the accident that had while on active duty.  

There was no diagnosed back disorder in the May 1986 treatment note, but even if there was, it is still approximately 15 years after the Veteran left active duty service.  Thus, the clinical evidence does not establish continuous symptoms since active duty.  

It should also be noted that, since the May 1986 treatment is approximately 15 years after the Veteran left active duty, there is no clinical evidence of degenerative arthritis within one year of active duty.  As such, service connection on a presumptive basis is not for application. 38 C.F.R. §§ 3.307, 3.309.

Despite the absence of clinical evidence, the Veteran asserts experiencing continuous low back and neck symptomatology (pain).  The Board must assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, the Veteran is competent to report symptoms such as back and neck pain.  He is also competent self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose musculoskeletal disorders such pathology to the cervical or lumbar spine, as these are not disorders that may be diagnosed by unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau, 492 F.3d at 1377, n.4.  
Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

Here, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Specifically, in addition to the fact that there is no clinical evidence of any cervical or lumbar complaints for many years since active duty service, he did not attribute his back pain observed in May 1986, to active duty service.  In January 1987, he did mention the motor vehicle accident, and that this caused his back pain.  However, as noted above, this is contradicted by his lack of complaints or treatment for back symptoms at the time of the accident, or when he left active duty later in 1971.  

Additionally, while the Veteran has stated that he continued to experience cervical and lumbar spine symptoms since active duty, he stated in April 1991 that "he was well" until December 1990, when he was involved in another motor vehicle accident.  The Board finds this statement highly probative.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board also notes the inherent inconsistencies contained in his statements made to different VA examiners.  Specifically, in August 2004, he could not recall the details of his injuries at the time of the accident, and he could "not say definitively whether he had neck or back injuries at that time."  However, at his December 2011 VA examination, he stated that he experienced increased back pain since this accident.  Inconsistencies in the Veteran's statements diminish their probative value.  Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board also notes that the Veteran has experienced a number of intervening events which he often fails to mention.  Specifically, he was involved in another motor vehicle accident in December 1990, he fell down stairs in December 1994, a motor vehicle accident in 1998, and injured himself parasailing in February 1995. Therefore, continuity has not here been established, either through the competent evidence or through the Veteran's statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's cervical or lumbar spine disorder to active duty, despite his contentions to the contrary.    

To that end, the Veteran underwent VA examinations in August 2004, May 2010 and December 2011 that were undertaken specifically to address the issues on appeal.  In August 2004, he recalled the motor vehicle accident occurring in March 1971, but could not recall the details of his injuries and could "not say definitively whether he had neck or back injuries at that time."  While he stated that he sought treatment in 1973, there are no records of this treatment.  However, the VA examiner did note that the Veteran has undergone multiple surgeries on both the cervical and lumbar spine since that time.  

X-rays of the cervical spine indicated spinal fusions of the C4, C5, C6 and C7 vertebrae, and a laminectomy at the C3-C5 vertebrae.  X-rays of the lumbar spine indicated degenerative changes with disc space narrowing and possible fusion.  Orthopedic screws were also visible.  The VA examiner diagnosed cervical spondylosis status-post surgeries in 1990 and 1999 with degenerative arthritis and neural foraminal narrowing.  The examiner also diagnosed lumbar disc disease status-post spinal fusion.  

Since the service treatment records were not reviewed on this occasion, the VA examiner was unable to provide opinions as to whether these disorders were related to active duty.  While the examiner did state that the Veteran's 1971 motor vehicle accident "suggests possible service connection," the mere suggestion of a possible relationship is too speculative to establish a medical nexus.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

At his May 2010 VA examination, the Veteran stated that he has been experiencing lumbar and cervical symptoms since the motor vehicle accident in 1971, where he was hospitalized for fractures to the pelvis and left tibia.  After an examination and review of the claims file, the examiner diagnosed cervical myelopathy status-post cervical decompression and a chronic lumbar sprain with spondylosis and spondylolisthesis.  However, the examiner was unable to provide an opinion as to whether these disorders were related to active duty service without resorting to conjecture.  In so stating, the examiner noted that the Veteran's injuries during active duty were limited to his pelvis and tibia, and his spinal surgeries were not until 20 years later.  

The claims file was returned to this VA examiner in November 2010 and again in November 2011 in order to seek additional clarification.  In both cases, the examiner stated that the Veteran was struck by a motor vehicle and sustained injuries to the pelvis and leg.  However, there was no mention in the record regarding a cervical or lumbar spine injury.  While the examiner understood Veteran's assertion that his current disorders are related to this accident, the examiner was unable to corroborate his contentions, and it would be mere speculation to try to relate these disorders to active duty.  

In December 2011, the Veteran underwent a new VA examination which addressed only his lumbar spine complaints.  There, he stated that he has experienced increased back pain since the motor vehicle accident in 1971, and received spinal injections from that time until 1976.  After a thorough examination and review of the claims file, which included new radiographic imaging, the examining physician diagnosed degenerative changes of the lumbar spine, status-post posterior fusion of the L5-S1 disc.  

The examiner noted the Veteran's assertion that his lumbar spine disorder was due to the 1971 motor vehicle accident.  However, because there was no indication of a spinal injury in the record after that accident, and because he did not receive treatment for a spine disorder for 20 years after the fact, the examiners stated that it would be mere speculation to state that the motor vehicle accident was responsible for his spinal problems and subsequent surgery.  The events were simply far too remote.

The Board notes at the outset that none of the examiners presented opinions that applicable for adjudication purposes, as opinions that are speculative in nature are insufficient to establish entitlement to service connection. See 38 C.F.R. § 3.102; Obert, 5 Vet. App. at 33; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Rather such statements are nonprobative, and neither support or weighs against the Veteran's claim.  See Jones, 23 Vet. App. at 389-91.

Nevertheless, the Board finds that these examinations, when viewed in their totality, are adequate for adjudication purposes.  To be certain, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate.  The opinion is adequate only if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  As such, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007). 

In this case, the Board understands the examiners' conclusion that there is simply not enough evidence to provide an opinion.  Specifically, there was no clinical evidence or even complaints of a spine disorder after the Veteran's motor vehicle accident or at any other time during the remainder of his active duty service.  The Veteran's disability picture has been complicated by the post-service incidents, to include the December 1990 motor vehicle accident, his falling down steps in December 1994 and injuries related to parasailing in February 1995.  It is also obvious that there is no additional testing or development that could take place that has not already been undertaken would materially change the examiners' opinions, as the active duty accident occurred many years ago.  None of the examiners has indicated the need for any additional testing or information.  

Although the Veteran has made statements to these examiners regarding his spine disorders, and has claimed to have experienced symptoms since active duty, the Board has already determined that these statements are inconsistent and inherently non-credible.  Therefore, it is unnecessary for a VA examiner to provide an opinion based on these statements.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Godfrey v. Brown, 8 Vet. App. 113 (1995).

The Board has also noted that the Veteran complained of back pain during a physical examination in July 1970 which was before the motor vehicle accident.  This fact was specifically mentioned in the Board's October 2010 remand.  Although not specifically discussed by the examiner in her opinion, the Board can presume that she had knowledge of this fact, given that she received a copy of this Remand.  Nevertheless, she was still unable to provide an opinion.  In reality, this one-time complaint is of very little probative value, as there were no symptoms observed by the examining physician in July 1970, nor were there any similar complaints for the remainder of his active duty service.  The Board tangentially notes that these complaints of back pain were made upon his return from a period of desertion, and any injuries incurred during such periods are not applicable for benefits, as they were not incurred in the line of duty.  See 38 C.F.R. § 3.1(k) & (m) (2011).  

Overall, although none of the opinions establish that the Veteran's spine disorders are related to service, they are nonetheless adequate for adjudication purposes.  The Veteran has not presented any clinical evidence or opinions that support his claim.  Therefore, a link between his current disorders and active duty has not been established based on the clinical evidence.    

The Board recognizes the Veteran's assertions that his cervical and lumbar spine disorders are related to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).


However, the Veteran is not competent to provide testimony regarding the etiology of his lumbar and cervical spine disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because spine disorders such as these are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  The unsubstantiated statements regarding the claimed etiology of the Veteran's cervical and lumbar spine disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a lumbar spine disorder, diagnosed as degenerative disc disease and arthritis, status post-spinal fusion, is denied.  

Service connection for a cervical spine disorder, diagnosed as spondylosis and cervical myelopathy, status-post cervical decompression, is denied.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


